                                1   SOMACH SIMMONS & DUNN, PC
                                    A Professional Corporation
                                2   PAUL S. SIMMONS, ESQ. (SBN 127920)
                                    BRITTANY K. JOHNSON, ESQ. (SBN 282001)
                                3   RICHARD S. DEITCHMAN, ESQ. (SBN 287535)
                                    500 Capitol Mall, Suite 1000
                                4   Sacramento, CA 95814
                                    Telephone: (916) 446-7979
                                5   Facsimile: (916) 446-8199
                                    psimmons@somachlaw.com
                                6   bjohnson@somachlaw.com
                                    rdeitchman@somachlaw.com
                                7
                                    Attorneys for Defendant-Intervenor
                                8   KLAMATH WATER USERS ASSOCIATION
                                9                                UNITED STATES DISTRICT COURT
                               10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               11                                    SAN FRANCISCO DIVISION
                               12

                               13   YUROK TRIBE, et al.,                                 Case No. 3:19-cv-04405-WHO
                               14                                     Plaintiffs,        STIPULATION TO CONTINUE
                               15         v.                                             HEARING DATE ON MOTION TO
                                                                                         LIFT STAY OF LITIGATION AND
                               16   U.S. BUREAU OF RECLAMATION, et al.,                  DEADLINE FOR RESPONSES
                                                                                         THERETO
                               17                                   Defendants.
                               18                                                        Hearing Date: August 20, 2021
                                    KLAMATH WATER USERS ASSOCIATION,                     Hearing Time: 9:00 a.m.
                               19   and                                                  Courtroom 2, 17th Floor
                                                                                         Judge: Honorable William H. Orrick
                               20   THE KLAMATH TRIBES,
                               21                       Defendant-Intervenors.
                               22

                               23          Plaintiffs, Federal Defendants, and Defendant-Intervenors continue to meet and confer on
                               24   Defendant-Intervenor Klamath Water User Association’s (KWUA) motion to lift stay (ECF No.
                               25   928). The parties believe their discussions have been productive and that they are making
                               26   progress towards narrowing the dispute and/or resolving the pending motion with limited judicial
                               27   involvement. The parties therefore request that the hearing and deadlines for oppositions and
                               28   reply briefs be continued to allow for continued discussions among the parties. The parties
                                    STIP. TO CONTINUE HEARING DATE ON MOTION TO LIFT STAY OF LITIGATION AND DEADLINE FOR
                                    RESPONSES THERETO                                                                               -1-
                                1   hereby agree and stipulate that:
                                2          1.      Any oppositions to the motion to lift stay be filed by July 28, 2021;
                                3          2.      Any reply filed in support of the motion to lift stay be filed by August 4, 2021; and
                                4          3.      The hearing currently scheduled for July 22, 2021, on Defendant-Intervenor’s
                                5   motion to lift stay (ECF No. 928) may be continued to August 20, 2021, or to September 1, if the
                                6   Court is not available August 20.
                                7          The parties have previously stipulated to three continuances of the hearing date and
                                8   associated deadlines for KWUA’s motion, which the Court has granted. ECF Nos. 930, 933, 935.
                                9          IT IS SO STIPULATED.
                               10   Dated: June 16, 2021
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               11                                 Respectfully submitted,
                               12                                 /s/ Patti A. Goldman (with permission on 06/16/2021)
                                                                  PATTI A. GOLDMAN (WSBA # 24426) [Pro Hac Vice]
                               13                                 KRISTEN L. BOYLES (CSBA # 158450)
                                                                  ASHLEY BENNETT (WSBA # 53748) [Pro Hac Vice]
                               14                                 Earthjustice
                                                                  810 Third Avenue, Suite 610
                               15                                 Seattle, WA 98104
                                                                  Ph: (206) 343-7340; Fax: (206) 343-1526
                               16                                 kboyles@earthjustice.org
                                                                  pgoldman@earthjustice.org
                               17                                 abennett@earthjustice.org
                               18                                 Attorneys for Plaintiffs Pacific Coast Federation of Fishermen’s
                                                                  Associations, Institute for Fisheries Resources, and Yurok Tribe
                               19

                               20                                 JEAN E. WILLIAMS
                                                                  Acting Assistant Attorney General
                               21                                 SETH M. BARSKY, Chief
                                                                  S. JAY GOVINDAN, Assistant Chief
                               22                                 U.S. Department of Justice
                                                                  Environment and Natural Resources Division
                               23
                                                                  /s/ Robert P. Williams (with permission on 6/16/2021)
                               24                                 ROBERT P. WILLIAMS, Sr. Trial Attorney
                                                                  Wildlife and Marine Resources Section
                               25                                 Ben Franklin Station, P.O. Box 7611
                                                                  Washington, D.C. 20044-7611
                               26                                 Ph: (202) 307-6623; Fax: (202) 305-0275
                                                                  robert.p.williams@usdoj.gov
                               27

                               28
                                    STIP. TO CONTINUE HEARING DATE ON MOTION TO LIFT STAY OF LITIGATION AND DEADLINE FOR
                                    RESPONSES THERETO                                                                               -2-
                                1                               /s/ Thomas K. Snodgrass (with permission on 6/16/2021)
                                                                THOMAS K. SNODGRASS, Sr. Attorney
                                2                               Natural Resources Section
                                                                999 18th Street, South Terrace, Suite 370
                                3                               Denver, CO 80202
                                                                Ph: (303) 844-7233
                                4                               Thomas.snodgrass@usdoj.gov
                                5                               Attorneys for Federal Defendants
                                6
                                                                /s/ Amy Cordalis (with permission on 6/16/2021)
                                7                               AMY CORDALIS (CSBA # 321257)
                                                                Yurok Tribe
                                8                               190 Klamath Blvd.
                                                                P.O. Box 1027
                                9                               Klamath, CA 95548
                                                                Ph: (707) 482-1350; Fax: (707) 482-1377
                               10                               acordalis@yuroktribe.nsn.us
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               11                               Attorneys for Plaintiff Yurok Tribe
                               12
                                                                /s/ Jeremiah D. Weiner (with permission on 6/16/2021)
                               13                               Jeremiah D. Weiner (CSBA # 226340)
                                                                Simon W. Gertler (CSBA # 326613)
                               14                               Rosette, LLP
                                                                1415 L St. Suite 450
                               15                               Sacramento, CA 95814
                                                                Ph: (916) 353-1084; Fax: (916) 353-1085
                               16                               jweiner@rosettelaw.com
                               17                               Attorneys for The Klamath Tribes
                               18
                                                                /s/ Brittany K. Johnson
                               19                               BRITTANY K. JOHNSON (CSBA # 282001)
                                                                Somach Simmons & Dunn, PC
                               20                               500 Capitol Mall, Suite 1000
                                                                Sacramento, CA 95814
                               21                               Ph: (916) 446-7979; Fax: (916) 446-8199
                                                                bjohnson@somachlaw.com
                               22
                                                                Attorneys for Defendant-Intervenor
                               23                               Klamath Water Users Association
                               24

                               25

                               26
                               27

                               28
                                    STIP. TO CONTINUE HEARING DATE ON MOTION TO LIFT STAY OF LITIGATION AND DEADLINE FOR
                                    RESPONSES THERETO                                                                      -3-
                                1          PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing on this matter
                                2   will be on August 20, 2021 at 2 p.m.
                                3   Dated: June 17, 2021
                                4                                      _____________________________________________
                                5                                      William H. Orrick
                                                                       United States District Court Judge
                                6

                                7

                                8

                                9

                               10
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               11

                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28
                                    STIP. TO CONTINUE HEARING DATE ON MOTION TO LIFT STAY OF LITIGATION AND DEADLINE FOR
                                    RESPONSES THERETO                                                                      -4-
                                1
                                                         ATTORNEY ATTESTATION OF CONCURRENCE
                                2          I hereby attest that I have obtained concurrence in the filing for the signature of all
                                3   counsel indicated by a “conformed” signature (“/s/”) within this e-filed document, in accordance
                                4   with Civil L.R. 5-1(i).
                                5
                                    Dated: June 16, 2021                  SOMACH SIMMONS & DUNN, PC
                                6
                                                                      By: /s/ Brittany K. Johnson
                                7                                        Brittany K. Johnson, Esq. (CSBA # 282001)
                                                                         500 Capitol Mall, Suite 1000
                                8                                        Sacramento, CA 95814
                                                                         Ph: (916) 446-7979; Fax: (916) 446-8199
                                9                                        bjohnson@somachlaw.com

                               10                                         Attorneys for Defendant-Intervenor
                                                                          Klamath Water Users Association
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               11

                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28
                                    STIP. TO CONTINUE HEARING DATE ON MOTION TO LIFT STAY OF LITIGATION AND DEADLINE FOR
                                    RESPONSES THERETO                                                                                -5-
